            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 1 of 31



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

RUSSELL J. JOHNSON
12269 N. 138th Place
Scottsdate, AZ 85259,
                                              Civil Action No.
                    Plaintiffs,

     vs.

UNITED STATES DEPARTMENT OF
THE INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240,

U.S. FISH AND WILDLIFE SERVICE
1849 C Street, N.W.
Washington, D.C. 20240,

DAVID BERNHARDT, in his official
capacity as the Secretary of the U.S.
Department of the Interior,
1849 C Street, N.W.
Washington, D.C. 20240, and

MARGARET EVERSON, in her official
capacity as the Principal Deputy Director
Exercising the Authority of the Director of
U.S. Fish and Wildlife Service,
1849 C Street, N.W.
Washington, D.C. 20240,

                    Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

               1.     Plaintiff, Russell J. Johnson, challenges the U.S. Fish and Wildlife

Service’s (“FWS”) complete inaction/inactivity regarding a new Captive-Bred Wildlife

Registration (CBW) permit application that was filed with the Department of Interior, U.S. Fish
             Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 2 of 31



and Wildlife Service, under the U.S. Endangered Species Act (ESA) (hereinafter referred to as

“Defendants”) on or about August 22, 2019.


                 2.    The lawfully submitted permit application was filed with the Defendants

in excess of nine months ago.


                 3.    This Complaint for Declaratory Judgment identifies specific action and

specific inaction by the Federal Defendants.

                 4.    At all times after the codified allotted timeframe Federal Defendants had

under Title 50, C.F.R.17.3 the Federal Defendants to issue or deny the permit application, the

Federal Defendants caused injury to Plaintiff by the agency’s failure to issue the lawfully sought

permit.

                 5.    This declaratory judgment action brought, under 28 U.S.C. § 2201, for the

de facto denial by the Federal Defendants of the Plaintiff’s permit application seeks a declaration

and determination that the Federal Defendants violated the Endangered Species Act by their

failure to issue the applied for CBW permit.

                 6.    The Federal Defendants violated 50 C.F.R. 17.3, et seq., by their collective

failure to take any action on Plaintiff’s permit application.

                 7.    At all times, Plaintiff was in complete and material compliance with the

Endangered Species Act 16 U.S.C. § 1531, (a)(c)(d) and 50 C.F.R. 17.3 (and all applicable

subsections).


                                     JURISDICTION AND VENUE

                 8.    This Court has federal question jurisdiction over the case pursuant to 28

U.S.C. § 1331.




                                                  2
            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 3 of 31



               9.      This Court may grant the relief requested under 28 U.S.C. §§ 2201-2202

(declaratory judgment) and 5 U.S.C. §§ 701-706 (Administrative Procedure Act: judicial review

of final agency action and inaction), and 16 U.S.C. § 1540(g) (ESA’s ‘citizen suit provision’).

               10.     Venue is proper in this judicial district (District of Columbia) pursuant to

28 U.S.C. § 1391(e).

               11.     This Court has subject matter jurisdiction of the Endangered Species Act

16 U.S.C. § 1531, (a)(c)(d).

               12.     The judicial review provisions of APA and ESA waive the Federal

government’s sovereign immunity preclusion, 5 U.S.C. § 702, 16 U.S.C. § 1540(g).

               13.     This Court has personal jurisdiction over the federal agency defendants.

                                            PARTIES

               14.     Plaintiff, Russell J. Johnson, in an individual citizen with approximately

five decades of experience owning, raising, propagating and maintaining reptiles. See Exhibit A

(Captive-Bred Wildlife Registration (CBW) permit application that was filed with the

Department of Interior, U.S. Fish and Wildlife Service, under the U.S. Endangered Species Act

(ESA) (hereinafter referred to as “Defendants”) on or about August 22, 2019). Plaintiff is an

aggrieved and injured party.

               15.     Defendant, United States Department of Interior, is a department of the

United States government.

               16.     Defendant, U.S. Fish and Wildlife Service, is one of nine independent

agencies that operate under the United States Department of Interior.

               17.     Defendant, David Bernhardt, is presently the Secretary of the Interior and

in said capacity is responsible for rulings issued by any agency under the Department of Interior.




                                                3
             Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 4 of 31



               18.     Defendant, Margaret Everson, is the Principal Deputy Director Exercising

the Authority of the Director of U.S. Fish and Wildlife Service. Defendant, Margaret Everson

has direct managerial oversight over the employees of U.S. Fish and Wildlife Service.

                                              FACTS

               19.     Plaintiff filed a validly complete new application for registration under the

Captive Bred Wildlife program. Tile 50 C.F.R. 17.3

               20.     Plaintiff has previously filed actions against the United States Department

of the Interior and the U.S. Fish and Wildlife Service to enforce his citizen suit rights as they are

stated under Title 50 and within the Endangered Species Act. See more specifically Phoenix

Herpetological Society, Inc. v. United States Fish and Wildlife Service, Civil Action No. 1:19-cv-

00788 (APM) (D.D.C.) and Phoenix Herpetological Society, Inc. v. United States Fish and

Wildlife Service, Civil Action No. 1:17-cv-02584 (APM) (D.D.C.). The 2017 suit is presently

before the District Court awaiting a ruling on competing motions for summary judgment while

the 2019 action as it pertains to the claim of “cyclical mooting” is in the process of being

amended by way of plaintiff filing an Amended Complaint.

               21.     On or about August 22, 2019, Plaintiff’s new application was filed with

Defendants. It is the newest application that was filed during August, 2019, that is the subject of

the instant action. The application exceeds the detail criteria required to obtain a CBW permit.

The application provided thorough, accurate, and complete data and information that would have

allowed the federal defendants to make the sensible decision to approve the CBW permit. See

Exhibit A appended hereto.

               22.     Plaintiff’s application was accompanied by the required permit application

fee which has been processed by the Federal Defendants.




                                                 4
             Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 5 of 31



               23.        On the date the instant suit was filed, the Federal Defendants have not

responded to Plaintiff’s application that had been submitted in good faith and such permit

application was so thoroughly complete as to be beyond enhancement or embellishment.

               24.        Under the District of Washington D.C. (D.D.C.) precedent and by the

Administrative Procedure Act, an application filed with a federal agency that has been ignored,

or the agency has failed to make any ruling or take any ‘action’ upon the application after 180-

days is deemed denied (by the agency). After more than nine months, the Federal Defendants

have failed to grant, deny or request additional material facts. The Federal Defendants’ silence is

a denial under the law.

               25.        Federal Defendants disseminated by listing in the Federal Register the

proposed guidelines and timeframes applicants that seek the Rule 10 exemption for the Rule 9

proscription of 50 C.F.R. 17.3.

               26.        Federal Defendants authored, then printed and distributed a ‘manual’ or

‘handbook” similarly titled “selling” or “administering” the CBW product, whose author,

Michael Carpenter, was then-senior biologist who produced the manual or handbook.

               27.        The manual or handbook, as well as directives enumerated on the Federal

Defendants’ application forms and website, clearly determine that “up to 90 days” is required to

properly review, administer and produce the CBW permit.

               28.        Federal Defendants currently promulgate to the public the anticipated

processing period to expect (by the applicant) for CBW registration. The public notification

reads in material part:

               To apply for the captive-bred wildlife registration, applicants must
               complete application form 3-200-41 and submit it along with the
               processing fee to the Service’s Division of Management Authority.
               Applicants should allow approximately 90-days to process and



                                                  5
            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 6 of 31



               review an application. This review process includes a 30-day
               comment period to receive public comments1

               29.     The Federal Defendants have unlawfully, capriciously, and arbitrarily

denied Plaintiff’s application. See Exhibit A.

         Statutory Framework and Facts Giving Rise to Plaintiffs’ Claim for Relief

                                    Endangered Species Act

               30.     Section 9 of the ESA makes is unlawful to ‘deliver, receive, carry,

transport, or ship in interstate commerce … in the course of a commercial activity “any

endangered species 16 U.S.C. § 1538 (a).

               31.     These prohibitions apply to endangered animals bred in captivity, as well

as to those in the wild, unless a lawful section 10 permit has been issued by the FWS.

               32.     Section 10(a)(1)(A) of the ESA authorizes the FWS to issue a “permit”3

for any act that is otherwise prohibited by section 9, but only if such act is “for scientific

purposes or to enhance the propagation or survival of the affected species” id. § 1539(a)(1)(A).

               33.     The FWS may grant exceptions under section 10(a) “Only if (it) finds and

publishes … in the Federal Register that (1) such exceptions were applied for in good faith, (2) if

granted and exercised will not operate to the disadvantage of such endangered species, and, (3)

will be consistent with the purposes and policy [of the] Act”, Id. § 1539(d).

               34.     The purposes of the ESA “are to provide a means whereby the ecosystems

upon which endangered (or threatened) species depend may be conserved, to provide a program

1
              Accessed on March 19, 2019 https://www.fws.gov/international/pdf/factsheet-
captive-bred-wildlife-and-endangered-species-act.pdf.
3
                FWS has organizationally referred to licenses and permits in the ambit of
‘Permits’, although as here with the instant case the Plaintiff was issued a FWS Import Export
Permit, some document authority issued by FWS says ‘permit’ and others say ‘license’. FWS
refers to these as permits.


                                                 6
            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 7 of 31



for the conservation of such endangered and threatened species, and to take such steps as may be

appropriate to achieve the purposes of the treaties and conventions set forth in subsection (a) of

this section “16 U.S.C. § 1531(b). No provision of the ESA authorizes the Federal Defendants to

engage in activities that discourage or hinder conservation or result in harm to the conservation

of species. Defendants have taken steps to obfuscate Plaintiff’s procedural entitlement to permits

and licenses for which it is qualified. ESA does not tolerate indiscriminate permit authorization,

and it absolutely does not permit granting permits and approvals under CBW Registration

protocols and Endangered Species Act rules, to other applicants that are under-qualified or not

qualified at all, which as here, these federal Defendants have engaged in such arbitrary approval

granting. These federal Defendants contrary to myriad federal rules have tolerated, allowed, and

in many regard; fostered a pay-for-play scheme where agency outsiders have been allowed

unfettered access to the permitting process; all but guaranteeing approvals inside normal

processing times to persons, entities and non-juridical beings wholly unqualified to possess these

permits, approvals or authorities from the United States Fish and Wildlife Service.

                                  The Administrative Procedures Act

               35.    The APA provides for judicial review of final agency action by persons

“aggrieved” by the action. 5 U.S.C. § 702. The APA legally renders “inaction” (by the agency)

as a denial after the sixth month of inactivity (on the application before the agency). Inaction or

the failure to act upon the Plaintiff’s application violates the Endangered Species Act and the

Administrative Procedures Act.

               36.    Plaintiff is ‘aggrieved’ and suffered injury by FWS DMA’s random and

wanton disregard of 50 C.F.R. 17.3 and 16 U.S.C. § 1531. The de facto denial has recklessly

interfered with international breeding and propagation programs Plaintiff described in Item 10 of




                                                7
               Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 8 of 31



his filed CBW permit application. See Exhibit A. Secondly, The APA imposes upon reviewing

courts duties, including the requirements to:

                       1.      Compel agency action unlawfully withheld or unreasonably

delayed, and

                       2.      Hold unlawful and set aside agency action, findings, and

conclusions to be found to be—

                               A)        Arbitrary, Capricious, an abuse of discretion or otherwise

not in accordance with law…. 5. U.S.C. § 706.

                37.    The judicial review provisions of APA and ESA waive the Federal

government’s sovereign immunity, 5 U.S.C. § 702, 16 U.S.C. § 1540(g)

                38.    The de facto denial contravenes the precise obligations undertaken by the

United States government, as signatory to the Convention on Trade (CITES) 4 and the

Administrative Procedure Act, 7 U.S.C. § 706(2)(a), (c), (d) wherein the (‘Admin. Proc. Act’)

specifically proscribes arbitrariness, capriciousness. In the instant case FWS has arbitrarily

ignored Plaintiff’s August 2019 application .

                39.    No provision of the ESA authorizes the Federal Defendants to engage in

activities that discourage or hinder conservation or result in harm to the conservation of species.

By simply ‘ignoring’ Plaintiff’s application, the Federal Defendants are negatively impacting the

covered species listed on the application, i.e., Grand Cayman Blue Iguana, Cyclura Lewisi. . By

using this unlawful de facto denial technique, the Federal Defendants prohibit Plaintiff from

furthering the conservation of the species identified in the application.




4               https://www.cites.org/



                                                   8
              Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 9 of 31



               40.     Conduct by the Federal Defendants as described in paragraphs set forth in

this complaint constitutes an abuse of discretion, an abuse of authority, and otherwise not in

accordance with the operative law that has been legislated in the Endangered Species Act or the

statutory framework articulated in the relevant section under Title 50.

               41.    As stated above, in the prior identified actions, the claim presented in this

action is being repeated yet for another time by the Federal Defendants against Plaintiff or an

entity of which Plaintiff is closely affiliated.    In this action, the Federal Defendants have

continued to engage in a persistent pattern or course of conduct that involves inaction and/or de

facto denial until such time as Plaintiff files suit to coerce and compel the Federal Defendants to

perform their statutory and regulatory mandated duties and responsibilities. It is this action by

the Federal Defendants that commenced post filing of suit, that forms the thinly-veiled attempt to

deprive this court of jurisdiction by mooting Plaintiff’s claims by engaging in 11th hour

compliance.

                                     CAUSES OF ACTION

                                          COUNT ONE

                             (Violations of the APA and ESA:
               Federal Defendants Erroneously Denied Plaintiffs’ Application)

               42.    Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.

               43.    Federal Defendants acted arbitrarily and capriciously in denying Plaintiff’s

new permit application. Federal Defendants have arbitrarily and capriciously denied Plaintiff’s

new permit application, through institutional inaction.

               44.    The Federal Defendants violated 5 U.S.C.S. § 706(2)(A), (C).



                                                9
            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 10 of 31



                                         COUNT TWO

                    (Violations of the APA and ESA: Federal Defendants
              Failed to Enforce ESA and then violated A.P.A. by the Failure to
                         Administer Plaintiff’s Application Review)

               45.     Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.

               46.     Federal Defendants acted arbitrarily and capriciously and contrary to law

by failing to even consider the new application filed by Plaintiff, on or about August 22, 2019,

for a CBW registration certificate. This inaction violates A.P.A. 5 U.S.C. § 702, et seq.

                                        COUNT THREE

                    (Violations of the APA and ESA: Federal Defendants
              Failed to Administer ESA properly in violation of ESA and APA)

               47.     Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.

               48.     The Federal Defendants have exhibited in the case at bar a callous

disregard to the Endangered Species Act 16 U.S.C. §. § 1539, et seq. All Federal Defendants

have failed in the proper administration to ESA as Congress legislated it. All the of the

Federal Defendants knew their duty under ESA to issue the registration certificate when

plaintiff sought a section 10 exemption to the section 9 prohibition. These Federal

Defendants abrogated Plaintiff’s standing under ESA and by doing so they all violated ESA

16 U.S.C. § 1539 et seq. By violating ESA, these Federal Defendants violated the

Administrative Procedures Act 5 U.S.C. § 702- 706, et seq.




                                                10
            Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 11 of 31



                                            Prayer for Relief

               For the reasons stated above, Plaintiff respectfully requests that the Court grant

the following relief:

               1)       Declare that the Federal Defendants violated the ESA and the APA in

denying the Plaintiff CBW amended registration as required under 50 C.F.R. 17-3 et al.

               2)       Declare that these Federal Defendants violated Endangered Species Act 16

U.S.C. § 1531, (a)(c)(d) and by doing so, violated the obligations of the United States

Government under CITES. The Convention on International Trade in Endangered Species of

Wild Fauna and Flora.

               3)       Immediately issue Declaratory Judgment commanding FWS to issue

Plaintiff’s CBW registration certificate.

               4)       Award the Plaintiff all costs associated with this litigation including but

not limited to court costs and fees, printing, mailing, serving, and all costs determinatively

related to the senseless round of unneeded agency appeals, including travel costs and

accumulated legal costs.

Dated: June 2, 2020                             Respectfully submitted,

                                                LAW OFFICES OF FREDERICK COLES, III

                                                /s/    Frederick Coles, III
                                       By:      ______________________________
                                                Frederick Coles, III, Bar No. 434896
                                                4802 South 1110 East
                                                Salt Lake City, Utah 84117
                                                Tel. No. 908.757.4977
                                                E-Mail: FColes@coleslegal.com
                                                Attorneys for Plaintiff, Russell J. Johnson




                                                   11
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 12 of 31




                       EXHIBIT A
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 13 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 14 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 15 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 16 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 17 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 18 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 19 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 20 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 21 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 22 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 23 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 24 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 25 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 26 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 27 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 28 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 29 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 30 of 31
Case 1:20-cv-01459 Document 1 Filed 06/02/20 Page 31 of 31
